DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/8/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 8-9, 13-16, 18, 20-21 and 28 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Braunstein (US Pub No. 2015/0180404)


Regarding Claim 1, Braunstein et al. teaches a device for aligning a solar panel  with respect to an installation rail [114, Fig. 9A, 0089] attached to a base [112, Fig. 8, 0087] prior to installation [0062, Fig. 9F-9D, 0032-0033], comprising: at least one carrying structure [Entire structure of Fig. 5 except 105 and 107, 0074], at least one primary receiving space [see annotate figure] which is at least partly surrounded by the carrying structure and configured for receiving an edge of a frame of the solar panel [solar panel is 112b and frame is 106b, Fig. 9D-9E, 0089, a portion of the carrying structure is received by the frame of the solar panel, see annotated figure], and
at least one securing element which is resiliently connected to the carrying structure in order to substantially fix the device with respect to the solar panel, wherein the securing element [103 and 104, Fig. 5, 0072] comprises a securing cam [104, Fig. 9D and 9E, 0089, 104 secures the carry structure] is configured to cooperate with a recess which is provided in the frame of the solar panel [the securing cam 104  cooperates with recess by securing the frame 106 to the solar panels, see Fig. 9F and then 9G], wherein at least a part of a peripheral wall [See annotated figure] of the carrying structure forms a supporting surface for hanging the device coupled to the solar panel on an the installation rail [114, Fig. 9A, 0089]  attached to the base [122, Fig. 8, 0087] wherein the supporting surface extends in at least one direction which is substantially perpendicular to a plane defined by the primary receiving space [See annotated figure]
Examiner used circle for the primary receiving space, and square for the edge of a frame of the solar panel which has a recess, Examiner used line to show a part of a peripheral wall, which forms supporting surfaces. 
[AltContent: oval][AltContent: rect]
    PNG
    media_image1.png
    460
    509
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    552
    780
    media_image2.png
    Greyscale




Regarding Claim 3, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the primary receiving space is positioned between an upper part of the carrying structure and a bottom part of the carrying structure [See annotated figure, upper part is 103 and above, and bottom part is 105 and below, Fig. 9D and 9E], wherein, in the position in which the upper part of the carrying structure is coupled to the solar panel, the carrying structure is surrounded by the frame of the solar panel [carrying structure is partially surround by the frame meeting the limitations], and wherein, in the position in which the bottom part of the carrying structure is coupled to the solar panel, the carrying structure projects with respect to the frame of the solar panel in a downward direction [See annotated figure, and Fig. 9F and 9G].
Regarding Claim 5, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein at least a part of the bottom part of the carrying structure forms a supporting surface for hanging the device coupled to the solar panel on the installation rail attached to a base [see annotated figure, see rejection above].
Regarding Claim 8, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein at least one supporting surface is substantially flat [See annotated figure].
Regarding Claim 9, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the carrying structure is provided with at least one laterally projecting element [105, Fig. 7, 0090], which is configured to cooperate in a stabilizing manner with a groove provided in an the installation rail [0090].
Regarding Claim 13, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the securing element comprises at least one resilient lip [116, Fig. 5, 0076], at least one end of which resilient lip is connected to the carrying structure, in such a way that at least a part of the securing element is positioned in the primary receiving space [Fig. 9F and Fig. 9G, also see annotated figure]
Regarding Claim 14, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the securing element comprises at least one resilient lip [116, Fig. 5, 0087], wherein one end of the at least one resilient lip is connected to the carrying structure and an opposite end of the at least one resilient lip is provided with the securing cam [104, Fig. 5, 0089], wherein at least a part of the securing cam is positioned in the primary receiving space [See annotated figure].
Regarding Claim 15, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the a height of the securing cam is greater than the a height of the primary receiving space, in such a way that the securing cam completely penetrates the primary receiving space [104 goes to 108, so it is expected to have a height greater than primary receiving space].
Regarding Claim 16, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the securing element is connected to the upper part of the carrying structure, and wherein the securing cam projects into a space surrounded by the bottom part of the carrying structure, and wherein the securing cam is situated at a distance from the upper part of the carrying structure [See annotated figure, also see 111 in figure 8].
Regarding Claim 18, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein one end of the at least one resilient lip is connected to a rear part of the carrying structure, and wherein the securing cam is positioned in a front part of the carrying structure, and wherein a part of the securing cam facing away from the rear part of the carrying structure is provided with a beveled guiding surface [Fig. 9D, 9F, and 0089], and wherein at least one, side wall of the securing cam is substantially perpendicular to  the plane defined by the primary receiving space [Fig. 9D, 9F, and 0089, see annotated figure].
Regarding Claim 20, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the securing cam is configured to be displaced in a direction which is substantially perpendicular to a plane defined by the primary receiving space [see annotated figure].
Regarding Claim 21, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches wherein the securing cam is displaceable between a locking position, in which at least a part of the securing cam is situated in the primary receiving space, and a non-locking position, in which the securing cam is situated substantially at a distance from the primary receiving space [Fig. 9D and Fig. 9E, 0089].
Regarding Claim 28, Braunstein is relied upon for the reasons given above, Braunstein et al. teaches an assembly comprising at least one solar panel and at least one device according to claim 1 [See rejection of claim 1] which is coupled to a frame of the solar panel, wherein the at least one securing element of the device cooperates with at least one recess provided in the frame, in such a way that the device is substantially fixed with respect to the solar panel [Fig. 9D to Fig. 9F, 0086-0088]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5, 8-9, 13-16, 18, 20-21, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726